        Case 1-15-43971-ess           Doc 250      Filed 07/29/20       Entered 07/29/20 11:58:36




                R O B I N S ON B R O G L E I N W A N D G RE E N E G E N O V E S E & G L UCK P.C.
                                              875 THIRD AVENUE
                                        NEW YORK, NEW YORK 10022

                                                   (212) 603-6300

                                                                                             Robert M. Sasloff
                                                 FAX (212) 956-2164                            (212) 603-6329
                                                                                         rms@robinsonbrog.com


                                                July 29, 2020

Via ECF
Honorable Elizabeth S. Stong
United States Bankruptcy Court,
Eastern District of New York
Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East
Suite 1595
Brooklyn, New York 11201

                    RE:     In re Rahmania Properties, Case No. 15-43971-ess
                            Rahman v. Rahmania Props. LLC, et al., Adv. Pro. 16-1056-ess

Dear Judge Stong

               This letter confirms that with respect to the main debtor case no. 15-43971, all
matters including, but not limited to, the (a) status conference; (b) hearing on the Motion to
Compel Mohammed M. Rahman and Global Medical Care, PLLC to Pay Postpetition Use &
Occupancy (ECF Doc. No. 102); (c) hearing on Mohammed M. Rahman’s Motion to Appoint
Trustee (ECF Doc. No. 183); and (d) hearing on the United States Trustee’s Motion to Appoint
Chapter 11 Trustee (ECF Doc. No. 235) are all adjourned, on consent, from July 30, 2020 at
12:00 p.m. to September 11, 2020 at 10:00 a.m.

                 With respect to adversary proceeding 16-1056, all matters including, but not
limited to, the (a) pretrial conference; and (b) hearing on Lester & Associates, P.C.’s Motion to
Withdraw as Defendants’ Counsel (Adv. Pro. ECF Doc. No. 57) are all adjourned, on consent,
from July 30, 2020 at 12:00 p.m. to September 11, 2020 at 10:00 a.m.

                    Please have your chambers contact me with any questions.

                                                              Respectfully submitted,

                                                              /s/ Robert M. Sasloff

                                                              Robert M. Sasloff




{01060615.DOC;2 }
